Citation Nr: 0715785	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
status post radical prostatectomy, to include as secondary to 
exposure to herbicide agents.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to herbicide agents.

3.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946, and from February 1951 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for prostate cancer, 
status post radical prostatectomy, to include as secondary to 
exposure to herbicide agents, and for peripheral neuropathy, 
secondary to exposure to herbicide agents, as well as his 
claim for special monthly compensation based upon loss of use 
of a creative organ.  In February 2003, the veteran testified 
before the Board at a hearing that was held at the RO.  In 
February 2005, the claims were remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during service.

2.  The veteran's prostate cancer, status post radical 
prostatectomy, first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.

3.  The veteran's peripheral neuropathy first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.

4.  The veteran's loss of use of a creative organ (impotence) 
has not been demonstrated to be related to any service-
connected disability.
CONCLUSIONS OF LAW

1.  The veteran's prostate cancer, status post radical 
prostatectomy, was not incurred in or aggravated by his 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by his active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for special monthly compensation based upon 
loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including malignant tumors and organic diseases of the 
nervous system, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes prostate 
cancer, if manifest to a compensable degree at any time after 
service, and acute and subacute peripheral neuropathy, that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran in this case served on active duty from June 1945 
to November 1946, and from February 1951 to September 1977.  
A review of his service personnel records shows that while he 
received the Vietnam Service Medal, he did not serve in 
Vietnam.  For the period from March 1972 to March 1973, the 
veteran was stationed at Udorn Air Force Base in Thailand.  
Other service personnel records show that he had additional 
service in Thailand (in 1961) and service outside the 
continental United States in Hawaii, the Philippines, and 
Germany.  Members of the United States armed forces serving 
in Thailand between July 1965 and March 1973 who served in 
direct support of operations in Vietnam were eligible for the 
Vietnam Service Medal.  Thus, although the veteran's service 
in Thailand made him eligible to receive the Vietnam Service 
Medal, there is no evidence that he served in Vietnam, in the 
waters offshore Vietnam, or under conditions of service 
involving duty or visitation in the Republic of Vietnam for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  Additionally, while the veteran alleges that the 
plane in which he was riding on his transfer from Thailand to 
Hawaii in March 1973 made an unscheduled stop in Vietnam, 
this stop is not documented and thus does not satisfy the 
requirements for visitation in the Republic of Vietnam for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  

In support of his claim, the veteran submitted a series of 
articles and lay statements which support an allegation of 
herbicide use in Thailand during the period of the Vietnam 
War.  However, presumptive service connection has only been 
established for the use of herbicide agents in Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  Finally, an August 2006 response 
from the Defense Personnel Records Image Retrieval System and 
the Center for Unit Records Research indicates that there is 
no record of the veteran's exposure to herbicides in service, 
nor any record demonstrating that herbicides were tested, 
stored, transported, or sprayed at the locations at which the 
veteran was stationed during either of his periods of service 
in Thailand.  The Board thus finds that the veteran was not 
presumptively exposed to herbicides during his military 
service, and that he is therefore not entitled to service 
connection for prostate cancer or peripheral neuropathy on a 
presumptive basis.  The Board will therefore address the 
merits of the veteran's claims on alternate bases.  

A.  Prostate Cancer

The veteran's service medical records are negative for a 
diagnosis of prostate cancer.  At each examination in 
service, including on examination in February 1977, prior to 
his separation from service, examination of the prostate 
revealed no abnormalities.  Because no abnormality of the 
prostate was found on examination at separation, the Board 
finds that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).  

The veteran's initial diagnosis of prostate cancer is not of 
record.  However, the record reflects that he was first 
diagnosed with prostate cancer in March 1996 and that he 
underwent a radical prostatectomy in May 1996.  The veteran 
has essentially been cancer-free since that time.  There is 
no evidence in the veteran's claims file indicating that any 
of the veteran's treating providers found a relationship 
between his prostate cancer and his period of active service, 
including alleged exposure to herbicide agents.  

The evidence of record reflects that the veteran's prostate 
cancer was first diagnosed in March 1996, nearly 20 years 
after his separation from active service.  The veteran is 
thus not entitled to service connection on a presumptive 
basis.  Additionally, in view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
chronic prostate problems during the veteran's periods of 
active service.  As there is no evidence of treatment for or 
complaints of a chronic prostate problem during service, or 
of exposure to herbicide agents in service, the Board finds 
that a VA examination is not required in this case.  Finally, 
there is no evidence establishing a medical nexus between 
military service and the veteran's prostate cancer.  Thus, 
service connection for prostate cancer is not warranted.

The Board has considered the assertions of the veteran, as 
well as those of his friends and family, that his prostate 
cancer is related to his periods of active service.  However, 
to the extent that the veteran, his friends, and family 
relate his current diagnosis of prostate cancer, status post 
radical prostatectomy to his service, their opinions are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's prostate cancer first manifested many years 
after his periods of active service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for prostate cancer, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Peripheral Neuropathy

The veteran's service medical records are negative for a 
diagnosis of peripheral neuropathy.  At each examination in 
service, including on examination in February 1977, prior to 
his separation from service, physical examination revealed no 
sensory abnormalities.  Because no neurological or sensory 
abnormalities were found on examination at separation, the 
Board finds that there was no evidence of a chronic condition 
at separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current peripheral neuropathy.  38 C.F.R. § 3.303(b).  The 
veteran has stated, in writing and in testimony, that he 
experienced tingling and numbness in his extremities shortly 
after his separation from service.  The first post-service 
clinical evidence of treatment for tingling and numbness of 
the extremities, however, is dated in April 1997.  At that 
time, the veteran reported a five-year history of a slowly 
progressive numbness of the hands and feet.  There was no 
associated pain or weakness.  EMG testing revealed a mild to 
moderate predominantly axonal sensorimotor polyneuropathy 
affecting the upper and lower extremities.  Subsequent 
treatment records dated to January 2005 show that the veteran 
has continued to receive treatment for polyneuropathy with 
inflammatory demyelinating and axonal features.  There is no 
evidence in the veteran's claims file indicating that any of 
the veteran's treating providers found a relationship between 
his polyneuropathy and his period of active service, 
including alleged exposure to herbicide agents.  

The evidence of record reflects that the veteran's 
polyneuropathy was first diagnosed in April 1997, 
approximately 20 years after his separation from active 
service.  The veteran is thus not entitled to service 
connection on a presumptive  basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
problems related to a diagnosis of peripheral neuropathy 
during the veteran's periods of active service.  As there is 
no evidence of treatment for or complaints of problems 
related to peripheral neuropathy during service, or of 
exposure to herbicide agents in service, the Board finds that 
a VA examination is not required in this case.  Finally, 
there is no evidence establishing a medical nexus between 
military service and the veteran's peripheral neuropathy.  
Thus, service connection for peripheral neuropathy is not 
warranted.

The Board has considered the assertions of the veteran, as 
well as those of his friends and family, that his peripheral 
neuropathy is related to his periods of active service.  
However, to the extent that the veteran, his friends, and 
family relate his current diagnosis of peripheral neuropathy 
to his service, their opinions are not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's peripheral neuropathy first manifested many 
years after his periods of active service and is not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for peripheral neuropathy, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

The veteran contends that he is entitled to special monthly 
compensation based upon loss of use of a creative organ, 
secondary to his radical prostatectomy.  Special monthly 
compensation is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs. 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

In this case, the veteran has not been service-connected for 
any disability having a causal relationship to his loss of 
use of a creative organ.  Specifically, the Board has, by 
this decision, determined that the veteran is not entitled to 
service connection for prostate cancer, status post radical 
prostatectomy.  Thus, because the record reflects that the 
veteran's impotence has been determined to be related to his 
radical prostatectomy, and there is otherwise no competent 
evidence of record showing that the veteran's impotence is 
proximately due to or the result of the low back, anal 
fistula, or bilateral hearing loss disabilities for which he 
has established service connection, he is not entitled to 
special monthly compensation for the anatomical loss or loss 
of use of a creative organ.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of special monthly compensation based upon loss of 
use of a creative organ, the claim must be denied as a matter 
of law.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2000, November 
2000, February 2003, February 2005, and August 2006; a rating 
decision in April 2001; and a statement of the case in 
October 2002.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for prostate cancer, status post radical 
prostatectomy is denied.

Service connection for peripheral neuropathy is denied.

Special monthly compensation based upon loss of use of a 
creative organ is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


